UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                       _________________

                                          No. 99-10725
                                        Summary Calendar
                                       _________________

               Russell Canfield and Peggy Canfield,

                                               Plaintiffs-Counter
                                               Defendants-Appellants,

               versus

               American Eurocopter Corporation, Dan
               Hagler, Christian Gras, and Linda Burket,

                                               Defendants-Counter
                                               Claimants-Appellees.



                           Appeal from the United States District Court
                               for the Northern District of Texas
                                       (4:99-CV-145-Y)

                                         December 2, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Russell and Peggy Canfield (“the Canfields”) appeal from a district court order granting the
defendants summary judgment. We dismiss for lack of jurisdiction.

        On May 24, 1999, the district court granted defendants’ cross-motion for summary judgment

on the Canfields’ claims but denied plaintiffs’ motion for partial summary judgment. On June 8, 1999,

the dist rict court granted defendants’ motion to set aside the final judgment and reopen the case,

expressly allowing the case to “proceed regarding Defendants’ counterclaims.”

       Our jurisdiction extends only to “final decisions of the district courts” and certain

interlocutory orders inapplicable here. See 28 U.S.C. §§ 1291, 1292. “Where a claim is wholly


   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
determined, it is nevertheless not appealable in the absence of a Rule 54 certificate if other claims

which have not been wholly determined remain pending in the same suit.” Sidag Aktiengesellschaft

v. Smoked Foods Products Co., Inc., 813 F.2d 81, 84 (5th Cir. 1987). Here, the Canfields have not

received Rule 54(b) certification to appeal the grant of summary judgment as to their claims, and

defendants’ counterclaims still await resolution in the district court. The grant of summary judgment

as to the Canfields’ claims thus “lacks the requisite finality to be appealable within the meaning of 28

U.S.C.A. § 1291.” Johnson v. McDole, 526 F.2d 710, 711 (5th Cir. 1976) (per curiam).

        Accordingly, the appeal is DISMISSED.




                                                  -2-